 LOCAL NO.3 IBEW283LocalUnion No.3, International Brotherhood ofElectricalWorkers, AFL-CIOandBisantzElectricCo., Inc. Case 29-CC-261July 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn April 23, 1971, Trial Examiner Arthur Leffissued his Decision in-the above-entitled proceeding,finding that -the Respondent had engaged in and wasengaging in certain, unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and, take certain affirmative action, as setforth in the attached,- Trial Examiner's Decision.Thereafter; the Respondent filed exceptions to the-Decision and the General Counsel filed a brief insupport of the Decision.Pursuant to the provisions of Section 3(b) of theNational' Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer who conducted the hearing and finds thatno prejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe ° entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the' National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Local Union No. 3, InternationalBrotherhood of-, Electrical, Workers, AFL-CIO, itsofficers, agents, and : representatives, shall take theaction set forth in the Trial Examiner's recommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR LEFF, Trial Examiner: Upon a charge filed onOctober 14, 1970, by Bisantz Electric Co,, Inc., hereincalled Bisantz, the General Counsel of the National LaborRelations Board, by the Regional Director of Region 29,Prior to 1969, the Association's collective-bargaining relationship waswith Local 199, Industrial Workers of Allied Trades. The Association had acontract with Local 199 for a 3-year term running from November 17,issued a complaint dated November 17, 1970, against LocalUnion No., 3, International Brotherhood of ElectricalWorkers, AFL-CIO, herein called the Respondent, -allegingthat the Respondent had engaged in unfair labor practiceswithin -the meaning of Section 8(b)(4)(i)- and (ii) (B) andSection 2(6) and ((7) of the National Labor Relations Act, asamended. The Respondent filedan answer placing in issueallmaterial allegations of the complaint. A hearing washeld on January 14 and 15, 1971, before Trial ExaminerJames F. Foley. At the conclusion `of' the hearing theGeneral Counsel and the Respondent argued the issuesorally on the record. Thereafter, the General Counsel andthe Respondent filed briefs.Following the conclusion of the hearing, Trial ExaminerFoleybecame unavailable to the Board, within themeaningof Section 5(c) of the Administrative Procedure Act andSection 102.36 of the Board's Rules and Regulations, Series81 as amended, to make " a-recommended or' initial decision"based on the record made before him in this proceeding. Allparties consented to waive a hearingde novoand to,, theissuance of a Trial Examiner's Decision, based on theexisting completed record, by another Trial Examiner to bedesignated by the 'Chief Trial Examiner. On March 15,1971, the Chief Trial Examiner duly designatedme as theTrial Examiner for the purpose stated above.Upon consideration of the entire record'in the case, andthe briefs-filedby the parties, I make the following:FINDINGS OF FACT"--I.COMMERCEBisantz Electric Co., Inc., a New York corporation, withitsprincipal office and place of business- in Jamaica, NewYork,is engaged in business as, an, electrical contractor inthe building and construction industry. During 1970,Bisantz purchased electrical materials and supplies valuedat approximately $70,000 from local supply houses locatedin the State of New York. Although some of such materialsand supplies undoubtedly originated outside the State ofNew York, ,the record does not show the extent to whichthey did so. The record therefore does not establish thatBisantz'sown indirect inflow is sufficient to meet theBoard's standards for the assertion of jurisdiction. Itappears, however, that Bisantz, at all times since November14, 1967, has been, and now is, an employer-member ofUnited Construction Contractors Association, Inc., anassociation of employers engaged in performing services inconnection, with the installation of electrical wiring andfixtures and related services in the building and construc-tion industry. The Association, on behalf of its employer-members, including Bisantz, negotiates, executes, andadministers collective-bargaining agreements with Local819, International Brotherhood of Teamsters, which, inturn, represents employees employed by the employermembers of the Association, including employees em-ployed byBisantz1As will- more fully appear below, theRespondent's primary dispute-with Bisantz, which led to itsalleged unlawful picketing herein involved, is related to a1967. In 1969,Local 199 was merged into Teamsters Local 919 which, withthe approval of the Association,took over Local 199s contract with theAssociation.192 NLRB No. 63 284DECISIONSOF NATIONALLABOR RELATIONS BOARDbroader dispute which the Respondent. has with Associa-tion members generally because the Association's contractwith Local 819 stipulates wage rates and other terms andconditions of , employment that are regarded by theRespondent as.below that of prevailing area standards. "Inthese circumstances, the relevant criteria in determining theBoard's jurisdiction is the effect on commerce of thecombined operations of all the -employers in theAssociation," 2-The record discloses that in 1970, employer-members ofthe Association, purchased from firms outside the State ofNew York, and caused to be transported in interstatecommerce to their places of business or to the site of-theirwork operations within the State of New York, constructionmaterials valuedin excessof $50,000. The Board hasheretofore asseed jurisdiction over one of the employer-members of -the-' Association on the basis of its operationsalone3 and in at least three cases has assertedjurisdictionover controversies involving other individual employer-members of the Association on the basis of the Associa-tion's meetingthe Board's jurisdictional standards.4Accordingly, I find,that the Association is engaged incommerce within the meaning of Section 2(6) and (7) of theAct, and that on the basis of Bisantz's membership in theAssociation, it would effectuate, the policies of the Act toassert jurisdiction in this - proceeding overBisantz'soperations. I further, find thatBisantz isengaged in anindustry affecting commerce within the meaning of Section8(b)(4)(B) of the Act. 5AtlanticConstructionCompany, Inc., a New Yorkcorporation, with its office and principal place of businessat Brooklyn, New York, is engaged in businessas a generalcontractor in the building construction industry. I find, asallegedin the complaint, that Atlantic is a person engagedin an industry affecting commerce within the meaning ofSections2(6) and (7) and 8(bX4) of the ActsII.THE LABOR ORGANIZATION INVOLVEDThe Respondent,LocalUnion No. 3, InternationalBrotherhood of ` ElectricalWorkers,AFL-CIO,is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The IssueBetweenOctober 13 and October 27, 1970, the Respon-dent picketed a construction job site located at 6915 AustinStreet, Forest Hills, New York, at which Bisantz was theelectrical subcontractor.The question in this case iswhether the Respondent, violated Section 8(b)(4)(1) -and(ii)(B) of the Act, by engaging in such picketing and in2BellevilleEmploying Printers,122 NLRB 350, 352;WestsideMarketOwners Association, et aL,126 NLRB 3'50,352;Local 3, IBEW, AFL-CIO,153 NLRB 717, 719Atias Electric Service Co.,176 NLRB No.110. ' ',3Local, 3, IBEW,, AFL-CIO (Jack Picoult and A,l Picoult, d/bia JackPrcoult),137 NLRB 1,4014Local 3, IBEW, AFL-CIO (Darby Electric Co.),153 NLRB 717;Local3, IBEW,, AFL-CIO (Surf Hunter Electric, Co.)172 NLRB No. 115;AtlasElectric Service Co.,176 NLRB No. 110.1 5SheetMetal Workers International Association, Local Union No.299 (S.certain related conduct to be described below. 'No otherviolation of the Act is charged or involved.B.The Relevant FactsBisantzatone time had conducted its electricalcontracting business as a union contractor identified withthe Respondent and had complied with the employmentterms and conditions established by the Respondent'scollective-bargainingagreementswith area employers. In1967, however, Bisantz became a member of the UnitedConstructionContractors'Association, an employers'association composed primarily of electrical contractorswhich at' that time maintained a collective-bargainingrelationshipwith IndustrialWorkers of Allied Trades,,affiliatedwith the National Federation of Independent 'Unions, and nowmaintainsthe same relationship withLocal 819, International Brotherhood `of Teamsters, intomember of the Association,Bisantz wasbound to `'theagreements which the Association negotiated' on behalf ofitsmembers. The Respondent has had a continuing disputewith the employer-members of the Association because -oftheir failure to maintain wage standards and other termsand conditions of employment equal to those enjoyed bymembers of the'Respondent.7 At the time of the,e events herein controversy the wages and fringe benefits provided'for inthe Association's contract with Teamsters Local 819 weresubstantially less than those called for by the Respondent'scontracts with the employers with which it deals%`Althoughthe wage, rates which Bisantz actually pays its employeesare, markedly higher than those stipulated in the Associa-tion's contract with Local 819, it appears that, with fringebenefits, taken into account, they still fall,,short of thoserequired by the Respondent's contracts. When the Respon-dent engaged in the picketing here involved, it did not knowthe actual wage- ratespaid by Bisantz. It was familiar,,however, with the terms of the Association's contract withLocal 819, and assumed on that basis thatBisantz's wagerates did not measure up to prevailing area standards as setby its own contracts.In 'September and October 1970, Atlantic ConstructionCompany, Inc.,- was engagedas a generalcontractor inperforming a major, alteration job on an office buildingowned by International Escort Tours, located at the AustinStreet address mentioned above. The-building on'which thealterationswere being performed occupies° a '50-footfrontage along Austin Street and also faces on"69th Place; 'astreet running parallel to Austin Street. There is a rearentrance to the building on 69thPlace.On the Austin Streetside, there is a driveway, approximately 20 feet in length,running from the street to the building entrance.Atlantic subcontracted to Bisantz the job of installingelectricalwiring 'and fixtures in the building beingM. Kisner&Sons), 131, NLRB 1196, 1199.BAid7The existence of that dispute is reflected in,other casesthat have come,before'the Board.See, e.g.,Local 3, IBEW, AFL-CIO, (Darby Electric Co.),supra;Local 3, IBEW, AFL-CIO (Surf Hunter Electric Co.) ° supra ` '8The Respondentis the dominant union representing electricians in theNew Yorke City area, and the wage ratesfixed by, itscontractsare followedby the controller of theCity of New York in hisprevailing'wage ratedeterminations for electricians.- LOCAL NO.3 IBEW285renovated.Bisantzbeganwork at the building onSeptember 20,_ using two employees and at times four, anddid not fully complete work on the job until after October27.The working hours of Bisantz's employees were from8:30 a.m. -to 5 p.m., Monday through Friday. During theperiod that Bisantz worked at Austin Street,work was alsobeing performed there by employees of other employers.Among them were laborers employed by Atlantic, whowere members of an AFL-CIO Laborers Local, as well asby employees of various other subcontractors of Atlanticwho were performing air-conditioning, plumbing, store-front, heating,duct, and sheet metal work.On October 13, the Respondent set up a picket line at theAustin Street job site, according to the Respondent solelyfor the purpose of, advertising -to the publicBisantz's"substandard" employment conditions. Picketing contin-ued through October 27. The pickets carried placardsreadingas follows:Notice to the public-Bisantzpays substandard wagesto its electrical workers,We want all electrical workersto be paid a decent wage. Local 3, I.B.E.W., AFL-CIOPicketing took, place only in front of the Austin Streetentrance to the building;there was never any picketing atthe rear entrance on 69th Place. Three to six pickets werepresent at a time.The pickets usually arrived at the job siteat about 8:30 a.m.and remained until about the close of thework day. Picketing was conducted only whileBisantz'semployees were present at the job site.William Darcy, the Respondent's business representativein charge of the picketing, and Frank Pepe who wasdesignated by Darcy-as the picket captain, testified that thepickets were specifically instructed not to say anything toany of the employees on the job and not to interfere withany work operations or, with the delivery of materials andsupplies to the job site. There is no evidence that the picketsever orally appealed to employees of the general contractoror to any employees of the various subcontractors on thejob to respect the picket line, and the record affirmativelyshows that all such employees continued to work withoutinterruptionthroughout the period,of picketing. It appearsthat there were but a few deliveries of supplies made tocontractors on the job during the two weeks of picketing.loTo show, that the, pickets deviated from the instructionswhich the Respondent states it gave them, the GeneralCounsel adduced evidence as to two specific occurrences.Both involved deliveries of materials to neutral employersone a'delivery of plumbing supplies for theplumbing subcontractor, and the other a delivery of lumberfor the general contractor.With regard to the plumbing supply occurrence, Salva-tore Asaro, Atlantic's vice president who also worked as a9 The exact completion date is in dispute.Thiswill be dealt with later,10 Frank Pepe as picket captain kept a record for the Respondent oftrucks of neutral employers which came or made deliveries to the job site,Apart from the two to which detailed reference is made below,he listed inhis testimony the following: (1')a pre-cast company truck which delivered amanhole for installation by - Bisantz;(2) a telephone company truckcarrying,employees of that,company who worked on the job site; (3) acartage company truck which left a container for- rubbish removal; (4) thetruck of an electric supplier which delivered material for Bisantz's use; and(5) a fastening company which was seeking to sell job tools to men workingon the job.-11-Of the several pickets who appeared as witnesses for the Respondent,laborer on the job, testified: One morning during the periodof the picketing a truck of the New York Plumbing SupplyCo., arrived at the job site with-a delivery for Ben Hi%; theplumber-subcontractor. The driver backed his truck intothe driveway at the Austin Street entrance. As the driverwas waiting for the plumbing subcontractor's employees tocome out to the truck to receive the delivery, anunidentified picket approached-the'driver, told him that hehad "crossedthe picketline," and remarked,"You can'tcross the picket line," Thereupon, the driver returned to histruck,without leaving the supplies intendedfor delivery,and drove away from the jobsite.SalvatoreAsaro'saccount of this incident, although disputed by theRespondent,is credited.11 The Respondent emphasizes initsbrief that Salvatore Asaro "admitted"that the NewYork Plumbing Supply Co. made several other deliveries tothe job site without incident.But a careful reading ofAsaro's testimony shows that these other deliveries weremade at times when there was no picketing.With regard to the lumber delivery occurrence, SalvatoreAsaro and his brother Frank,a stonemasonemployed byAtlantic, testified substantially as follows: On October 16, atruck of Mensch Lumber and Mill Co. arrived at the jobsite with a delivery of lumber-for Atlantic. The driver toldFrank Asaro that he was unwilling to'bring the truck intothe private driveway tomakethe deliverybecause he didnotwant to cross the picket' line.At Frank Asaro'ssuggestion, he agreed, however, to give the key to the truckto Frank Asaro so that the latter might drive in the truckhimself, and then walked away from the job site. FrankAsaro entered the truck and began backing it into thedriveway, but was prevented from doing so by some four orfive pickets, carrying signs, who stationed themselves in thedriveway Frank Asaro was seeking -to enter. Frank Asaroleft the truck- and requested the pickets to allow him toenter,at the same time stating to them that the delivery hadnothing to do with the electricians on the job. Asaro'srequest of the pickets to move was met, however, only bysilence. As a result, Asaro was able to move the truck only afew feet into the driveway,and Atlantic's employees wereobliged to unload the truck by hand near the curb,temporarily blocking passageway along the sidewalk. Fromthat point, Atlantic's laborers' crew carried,the lumber intothebuilding, without physical interference by the pickets.The Respondent's witnesses, pickets present at the time,did not question the Asaro brothers' account of the MenschLumber deliveryincident as to most of itsdetails.Theydenied, however, that they intended to, or did, obstructentrance of the truck into the driveway, and asserted thatFrank Asaro was unable to back the truck any further intothe driveway than he did only because the driveway wasonly one-Frank Pepe,the picket captain-adverted to this incident whiletestifying.His testimony concerning it was as follows:"He-[the driver]came up to the job and seen the picket line there or a demonstration. Heread the sign, got back in his truck and went away." Pepe did notspecifically deny that a picket spoke to the driver before he drove off.Pepe's reference to the fact that the driver"got back in his truck" lendssupport to Salvatore'smore detailed account of what occurred.The driverdid not have to get out of the truck to read the picket sign.Moreover, areadingof Salvatore Asaro's overall testimony leaves one with theunpression that he was an objective-witness,not given to improvisation. Asto the incident in question,the Respondent made no effort to shakeSalvatore Asaro's testimony on cross-examination. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDobstructed by piles of debris and other physical obstaclesthat impeded deeper,entrance.Ido not credit theirtestimony in the latter respect which is at variance withwhat I regard as the more plausible testimony of FrankAsaro.Asaro,although conceding the presence of debris inthe nearby area,insisted that,the driveway was kept clear,because,as he explained,itwould have been"stupid" forAtlantic to have obstructed the driveway'whose use wasnecessary to reach the building.Moreover,the testimony ofRespondent's witnesses concerning debris in the drivewayisat apparent odds with the admission,of one of theRespondent's witnesses(Michael Feerick),at one point ofhis cross-examination,that he saw trucks go into thedriveway"every day." A furtherconflict in testimony arisesfrom the denial of the Respondent's,witnessesthat theystationed themselves in a position to block the,Menschtruck while Asaro wasattempting to back it into thedriveway.According to the pickets'account of whatoccurred,they were-then simply engaged in picketing,circling the driveway area' near,the street curb.But as isfurther--reflected by,their testimony, theyconducted theirpicketing in close formation,' at most 8 feet apart. Evenaccepting the Respondent'sversion,it is clear that thepickets must have been aware that their very presence atthat particular-place would stop Asaro froui backing up thetruck any further than he did because he would not want torisk;injury to them. Their failure to move out of the path ofthe truck, particularly after being specifically requested byAsaro to do so,,can thus only_beviewedas an affective anddeliberate physical=blocking,of, the truck under'eitherversion of the facts.I so find.The Respondent ceased picketing the Austin Street jobon October- 27. The picketswere withdrawn about 1:30 or 2p.m., about-2 hours before the close of the work day.Joseph Asaro,Atlantic's president,testified that about anhour-or -so before the picketing stopped, he, telephoned theManhattan,office of the Respondent.He told the girl whoanswered the,phone that he wished to speak to someoneabout the Austin Streetjob whichwas being picketed. Hiscall was referred to a ma n whom he was unable to identifywhile testifying,,eitherbyname or' job title.Afteridentifying himself as,presidentof Atlantic,Asaro-told theperson,to-,whom he spoke that Bisantz was"just finishingup" its portion of,the work on the Austin Street job and hadonly a few-minor<things remaining to be done. Bisantz thenwent'on to assure his auditor that he would give his -nextelectrical job to a contractor who was"legitimate"with theUnion.According to Bisantz,the,person at the other end ofthe wire then said,"If you-promise me that next time yougive a, job, to the right guy that is in-good faith with -theUnion,Iwill take out-the picket line. I will get rid of thepicket line."As noted abc,ve,William Darcy was the Respondent'sbusiness representative in charge of the picketing at theAustin Street job -'site.He is one of some 25 businessrepresentatives of the Respondent,,all of whom work underthe general supervision of ;BusinessAgent Harry, VanArsdale. ,The Respondent's headquarters are at Flushing,, inthe Borough of Queens.Darcyworks out of the headquar-ters office along with some 17'other business representa-'tives who are concerned with the building'and constructiondivision of the Respondent's operations.,The Respondent'sManhattan office,towhhich ,Joseph-Asaromade histelephone call, is concernedsolely withthe manufacturing-livision,of theRespondent's operations. ,Darcy testified that,although he was the only businessrepresentative of the Respondent involved in the,AustinStreet picketing,he never received-the telephone call towhichJoseph Asaro referred,nor even'heard of any-suchcall until Asaro testified concerning it.'As found above, - theRespondentdiscontinued' itspicketing of the Austin Street jobsite 'onOctober 27 atabout 2 p.m., some 2 hours earlier than was customary. TheRespondent contends that it ceased-picketing-at that timebecause Bisantz had already completed work on the job.That contention,however,collides,with"the specifictestimony of Bisantz thatthe electrical work on the job wasnot actuallyfinished until the followingweek.TheRespondent adduced no direct evidence to refute Bisantz'stestimony in'that'respect.'To support its contention, theRespondent refers in its brief to the testimony of MichaelFeerick,a picket, to theeffect that thepicketswere'told byPepe,theirpicket captain,thatpicketing'was 'beingdiscontinued because'Bisantz was off the job.'But Feerick'stestimony''is clearly hearsay on that point,and finds nosupport in the testimony of Pepe;the asserted source "ofFeerick's,information.The Respondentalsd-refers in-itsbrief to'a prehearing statement of JosephAsaro''in'which he"admitted" that in his telephone call to the Respondent'soffice,advertedto above,he had statedthat "Bisantz wasjust finishingup his workon the job." Joseph'Asaro'sstatement of what hetold theRespondent is also not directevidence,but, even if viewed as such,it does ii'ot 'establishthatBisantz was actually offthe jobwhen the picket linewas lifted.On all the evidence,I find no sufficient basis fordiscrediting Bisantz's testimony as above set' out,,andfindin -accord therewith that his company's employees had notyet completed their,work at the Austin Streetjob site, at thetime the Respondent withdrew its picket line.-The Respondent's failure toexplain- on some differentbasis whyit-believed Bisantz had finishedwork on the jobearly on the afternoon of October27, or why lotsome otherreason it decided to discontinue picketing at that particulartime, strongly'suggests-that the Respondent's action-'musthave been related to the telephone call whichJoseph Asarotestified, he made'tothe Respondent's, office earlier thatday. This lendscredence to Joseph As'aro's testimony thatsuch a call'was made, and warrants an inference thatJoseph Asaro'smessage to the Respondent's office wassomehow communicated shortly thereafter,if not to Darcy,then,at least to someone else in the Respondent'sorganizationWho hadauthority to,- and did;Tlift'ttiepicketline as a result of the call.But such an inference can go nofurtherbecause of Asaro's, inability- to , identify theindividual,in the{Respondent's office to whom he spoke.Absent identification'of ,that' individual,itcannot beinferred solely _'from_ 'the `fact thatAsaro'scallwastransferred to him that, he , had knowledge of,- theRespondent's picketing objectivesat the AustinStreet jobsite and was authorized to speak'for the Respondent inconditioning the removal of the picket line on Asaro'sassurance that he would no longer subcontract electrical LOCALNO. 3 IBEWX87work to contractors unacceptable to the, Respondent. Nordoes an inference of such agency authority gain supportfrom the additional circumstances that the Respondent'swithdrawal of the picket line followed closely on the heelsof Asaro's assurance to that effect. For, the Respondent'scessationofpicketing at that particular time is asreasonably explainable on the' ground, without more, that,having been'put on notice that Bisantz was about to finishitswork on the Austin Street job, the Respondent acted toavoid, involvement in what otherwise might turn out to bepatently unlawful -picketing. Inmy analysis to follow,o probative-weight to the statementstherefore, I , gives no'attributed by Jose h Asaro to the unidentified person at theRespondent's offie`to whom he spoke.C. , Analysis and ConclusionsThe Respondent defends against the complaint's allega-tions of Section 8(b)(4)(i)_ and (ii) b) violations upon thegrounds that it had a primary dispute with Bisantz arisingfrom the latter'smaintenance of substandard wageconditions, which it had a legitimate interest in publicizing;that its picketing, in. furtherance, of that dispute had aninformational aim; and that it-tailored its picketing tocomply strictly withMoore Drydock12standards forallowable primary picketing at a common situs. But thoughall of this may be true, it does not dispose of the specificissues of this case. Neither the legitimacy of the Respon-dent's interest in-publicly protesting what it believed to beBisantz's substandard wages, nor the fact that its picketinghad an informational purpose, can shield the Respondentfrom liability under, Section 8(b)(4)(B) if a concurrentobjective of, the picketing was one the Act condemns, or ifin conjunction with'the ,picketing the Respondent engagedin related or other conduct that was independently violativeof that section.13 Nor does literal compliance withMooreDrydockstandards necessarily preclude a finding thatpicketing was for an unlawful secondary objective.14On the facts found, there can be no doubt that theRespondent exceeded permissible bounds of concertedactivity by the conduct of its pickets in the two incidentsspecifically described above. The truckdriver of New YorkPlumbing Supply Company was the employer of a neutralemployer seeking to make a delivery to another neutralemployer (Atlantic) on the common situs jobsite. Theadmonition directed to him by one of the- Respondent'spickets for crossing the picket line clearly 'constitutedunlawful- inducement for a proscribed object within themeaning of Section 8(b)(4)(i)(B),of the Act,15 and, since itsucceeded in causing the, driver to refuse to performservices for his employer, it also operated as unlawfulrestraintofthatemployer in violation of Section8(li)(4)(ii)(B)'94' 'the Act.16 The conduct of the Respondent's12Sailors Union of thePacific, AFL,92 NLRB 547.i'Local 3,IBEW(Atlas11e14Inc.),170NLRB No. 73;IBEW, LocalUnionNo. 11, AFL-CIO, (L. G. ElectricalContractors, Inc.),154 NLRB766." See alsoN.L.R.B.v.,-Denver Building and Construction Trades Council,341 U.S.675, 689;Northeastern Indiana Building and Construction TradesCouncil(CenthvreVillageApartment's),148' NLRB 854.14 See, e.g.,Carpenters Local UnionNo. 944 (Gulf Construction Co.),159NLRB 563;Local895, IBT (Eastern New York Construction Employees,Inc.),153 NLRB993;L.G. Electric Co., supra15The`words `induce or encourage' are broad enough to include inpickets in, blocking access to the driveway of the MenschLumber truck driven by an employee of Atlantic, therebyinterfering with that employee's performance of work forhis neutral employer, similarly involved the enmeshment ofa neutral into the dispute and constituted unlawfulinducement and employer coercion for a proscribed objectwithin the-meaning ofSection 8(b)(4Xi) and (ii)(B).17 I sofind.The more difficultissuepresented is whether thepicketing itself is to be found violative of the Act. Asheretofore indicated, there is no question that theRespondent had a primary dispute withBisantz andthat itspicketing publicizing that disputemet in formtheMooreDrydockstandards for lawful primary picketing at acommon situs. The Board has held, however, thatcompliance withMoore Drydockrequirements only createsa presumption of legality that may be rebutted by otherrelevant evidence disclosing that the picketing actually hadas-an objective the enmeshment -of neutrals into thedispute.18Although the matter is not entirely free fromdoubt,I am neverthelesspersuaded that-there is sufficientprobative evidencein this casetodisclose' that theRespondent's picketingwas designed,at least inpart, toachieve such an unlawful objective. The two incidentsfound above to have been independently violative ofSection 8(bx4)(B)- serve to belie the declared purpose of thepicketing'as being addressed solely to the public. Both theappeal to the truckdriver of the New York PlumbingSupply Co. and the blocking of the Mensch truck involvedconduct by the pickets that was closely interwoven with thepicketing itself. They may not readily bedismissed asmerely reflecting aberrant conduct by individual pickets.Pepe, the picket line captain who was charged withsupervisory responsibility for the conduct of the picketing,appears to have beenpresent onboth occasions and washimself an active participant in the blocking of the Menschtruck. Nor may the two incidents be lightly brushed aside asisolated. It is true that two deviations in two weeks ofpicketing do not appear impressive, and in -another settingmight well be -regarded as not carryingsufficientforce to'rebut the presumption of legality inuring toMoore Drydockpicketing. In this case, however, it appears that there werealtogether but a few deliveries to the job site during theentire two weeks' period, and in such a setting the specificevidence of picket-line interference adduced by the GeneralCounsel with respect to two of them may not, I believe, beregarded as insubstantialin determiningthe objective ofthe picketing. Accordingly, I find, though not without somehesitation,19 that the validity of the Respondent's picketingcannot be regarded as 'separable from,and assessedindependently of, the two incidents found unlawful and,like them, must be found violative of Section 8(b)(4)(i) and(ii)(B) of the Act.'-themevery formof influence and persuasion."InternationalBrotherhood ofElectricalWorkers v. N.L.R.B.,341 U.S. 694, 701-702.16 Local 370, UnitedAssociationof Journeymen (Baughan Plumbing andHeating Co., Inc.),157 NLRB 20, 21.17 SeeHighway Truckdrivers & Helpers, Local 107 etc. (Kiss & Co, Inc.),130 NLRB 943,948-950.'-See, e.g., cases cited in fn.14, supra.19Compare,IBEW, Local441 (Suburban DevelopmentCo.),158 NLRB549-552. 288DECISIONS OF NATIONALLABOR RELATIONS BOARD,On the -basis of the foregoing findings of fact, and on theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Bisantz Electric Co., Inc., by virtue-of its membershipin United Construction Contractors, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Local Union No. ^ 3, International Brotherhood,.ofElectricalWorkers, AFL-CIO, is a labor, organizationwithin the meaning of Section 2(5) of the Act.3.By picketing the construction job site at 6915 AustinStreet, Forest Hills, New York, between October 13 andOctober, 27, 1970; by successfully inducing an employee ofNew York Plumbing Supply Co. not to effect a deliveryacross the picket line. to the plumbing subcontractor ofAtlantic Construction Company at said job site; and- byblocking an employee of Atlantic from driving a truckacross the picket,line at said job site, thereby interferingwith his performance of services for his employer, theRespondent induced and encouraged employees of NewYork Plumbing Supply Co., and of Atlantic not to-performservices for their respective employers and restrained andcoerced New York Plumbing Supply Co. and Atlantic, withan object of forcing Atlantic to cease doing business withBisantz Electric. Co.,,Inc., and thereby engaged in unfairlabor practices within the meaning of Section 8(b)(4)(i) and(ii)(B) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Tim REMEDY'Having, found that the Respondent has engaged incertainunfair labor practices, I shall recommend theissuanceof an order directingitto ceaseand desisttherefrom, and to take certain affirmative action designedto effectuate the policies of the Act. .Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c)ofthe -Act, I hereby `issuethefollowingrecommended: 20ORDERRespondent, Local Union No. 3, International Brother-hood of ElectricalWorkers, AFL-CIO, and its officers,agents, and representatives, shall:I.Cease and desist from:(a)Threatening, coercing, or restraining Atlantic Con-struction Company, Inc., New York Plumbing Supply Co.,or any other person engaged in commerce or in an industryaffecting commerce, where an, object thereof is to forceAtlantic Construction Co., Inc., or any other person, tocease doing business with Bisantz Electric Co., Inc.(b) Inducing or encouraging any individual employed byAtlanticConstruction Co., Inc., New York PlumbingSupply Company, or any' other employer, other thanBisantz Electric Co., Inc., to engage in a 'strike or a refusalin the course of their employment to perform any services,where an object thereof is to force or require AtlanticConstruction Co., Inc., or any other person,to cease doingbusinesswith Bisantz Electric Co., Inc.2.Take the followingaffirmativeactionwhich isnecessary to-effectuate the policies of the Act: - '''(a)Post in conspicuousplaces in its business offices,meetinghalls, - and-inall places where notices to membersare customarily posted, -copies of the attached noticemarked "Appendix."21 Copiesof the' notice,on formsprovided by-the Regional Director for Region 29, afterbeing signed by Respondent's representatives,shallbeposted by it immediately upon receipt thereof and bemaintained by it for 60 consecutive daysthereafter inconspicuous places, including `all placeswhere notices tomembers are customarily displayed.Reasonable steps shallbe, taken by the `Respondent to insure that said notices arenot altered, defaced, or covered by'any other material.(b) Sign andmail copiesof said notices to theRegionalDirector for posting-by Atlantic Construction Co., Inc., andNew York Plumbing Supply Co., if willing,at locationswhere notices to their employees are customarily posted. ,(c)Notify theRegionalDirector for Region -29, inwriting, within 20 days from receipt of this Decision, whatsteps the Respondent has taken to comply herewith.2220 In the event no exceptions, are filed asprovided-by Section 102.46 ofthe Rules and Regulations of the NationalLabor 'Relations'Board; thefindings,conclusions,and recommended Order herein shall,'as_provided inSection 102.48 of the Rules and Regulations,be adoptedby theBoard andbecome its-findings,conclusions,and order,`and'all objections thereto shallbe deemed waived for all purposes.21 Inthe eventthat the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of`the National LaborRelations Board" shall be changed to read"Posted 'Pursuant to a Judgment of the-United States Court of AppealsEnforcing an Order of the NationalLabor Relations Board"22 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall bemodified to read:"Notifythe RegionalDirectorfor Region 29, in writing,,within 20 daysfrom the dateof this Order,what steps the Respondent has taken tocomply, herewith.APPENDIXNOTICE. -POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD,An Agency of the United States GovernmentNotice to allmembers ofLocal,No. 3, InternationalBrotherhoodofElectricalWorkers,AFL-CIO, andemployees of AtlanticConstruction Co., Inc.,and NewYork PlumbingSupply Co.:Pursuant to the 'Recommended Order ofa TrialExaminerof the NationalLaborRelations Board,and in order toeffectuate the policies of the National Labor Relations Act,as amended,we hereby notify you that:'WE WILLNoT threaten,coerce, or `restrain AtlanticConstruction Co., Inc., 'NewYork Plumbing SupplyCo., Inc., or any other person engaged in commerce oran industry affecting commerce,with an object offorcing or requiring any such person to cease doingbusiness,with Bisantz Electric Co., Inc.WE WILL NOT engage inn, or induce'or encourageindividuals employed by Atlantic Construction Co.,Inc.,New York Plumbing Supply-Co., Inc.,,or any otherperson engaged in commerce or an industry,affectingcommerce;to refuse in the course of their employment LOCAL NO.3 IBEW289to perform any services, where an object thereof is toforce or require Atlantic Construction Co., Inc., or anyother person,to cease doing businesswithBisantzElectricCompany, Inc.-LocAL UNION No. 3,INTERNATIONALBROTIIERIIooD OFELECTRICALWoRY.ERs,AFL-CIO(Union)Dated .By(Representative)(Title)This is an official notice and must not be.defaced byanyone.This Notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this Notice or compliance withitsprovisions,may be directed to the Board's Office, 16Court Street, Fourth Floor,Brooklyn, New York 11201,Telephone 212-596-3535.